Citation Nr: 0818397	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  94-21 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
residuals of a left foot injury prior to June 17, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left foot injury, from June 17, 1999.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a left foot injury, from September 27, 2006.

4.  Entitlement to an evaluation in excess of 10 percent for 
residual scars on the left ankle associated with residuals of 
left foot injury, from September 28, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to August 
1974, September 1974 to February 1978, and August 1991 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 decision of the Regional Office 
(RO) that granted service connection for a left heel 
condition and assigned a 0 percent rating.  The veteran filed 
a timely appeal regarding the evaluation assigned.  In an 
April 2001 rating decision, the RO granted a 20 percent 
evaluation for residuals of a left foot injury effective June 
17, 1999.  An April 2005 Board decision remanded the case to 
the Appeals Management Center (AMC) for further development.  
By a January 2007 rating decision, the AMC granted a 30 
percent evaluation effective September 27, 2006, and granted 
a separate service connected rating for residual scars on the 
left ankle associated with residuals of left foot injury, 
assigning a 10 percent evaluation effective September 28, 
2006.

Additional evidence was received at the Board in January 
2008, along with a waiver of RO consideration.




FINDINGS OF FACT

1.  The competent evidence of record prior to June 17, 1999, 
reflects chronic heel pain which more nearly approximates a 
finding of moderate left foot disability.

2.  The competent evidence of record from June 17, 1999 
through September 26, 2006 does not reflect findings of a 
severe left foot injury.

3.  The competent evidence since September 27, 2007 reflects 
a severe left foot injury but not an actual loss of use of 
the foot.

4.  The findings from a September 28, 2007 VA examination 
report reflect residual scars on the left ankle, associated 
with residuals of left foot injury, that were painful upon 
examination.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but 
no higher, for residuals of a left foot injury from October 
1, 1992, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284 
(2007).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left foot injury, from June 17, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284 (2007).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left foot injury, from September 27, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.68, 4.71a, Diagnostic Codes 5283, 
5284 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for residual scars on the left ankle associated with 
residuals of left foot injury, from September 28, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.68, 4.71a, Diagnostic Codes 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in April 2005 and February 2006 letters, issued 
after the April 2005 Board remand, the RO provided notice to 
the appellant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
to advise VA of or submit any additional evidence that 
pertains to the claim.  The veteran was advised about how 
disability evaluations are assigned, to include evidence 
showing the impact of the disability on employment and 
functioning, as well as the evidence necessary to establish 
an effective date in January 2007 and March 2007.  This case 
was last readjudicated in January 2007.  The veteran 
submitted additional evidence reflecting the level of 
disability in January 2008.

In any event, the veteran's appeal arises from a decision 
issued well before the enactment of the VCAA.  In Dingess, 
the Court held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  As required 
following the notice of disagreement, the RO issued a 
statement of the case pursuant to 38 U.S.C.A. § 7105(d), and 
following the submission of additional evidence throughout 
the course of the appeal, the RO issued multiple supplemental 
statements of the case.  Thus, any duty to notify in this 
case has been satisfied.  Id.; see also Goodwin v. Peake, No. 
05-876 (U.S. Vet. App. May 19, 2008).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, 
service personnel records, a transcript from a hearing before 
the RO, VA and private medical records, and VA examination 
reports.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  A Note to Diagnostic Code 5283 
provides that malunion or non-union of tarsal or metatarsal 
bones with actual loss of use of the foot is rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5167 provides a 40 percent rating for loss of 
the use of the foot.  38 C.F.R. § 4.71a (2007).

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  


Residuals of a left foot injury prior to June 17, 1999

Service treatment records reflect that the veteran was 
treated at an Army hospital while in service for a fracture 
in the left heel in June 1992.  In July 1992 the veteran 
complained of pain while walking, standing or running.  
Service treatment records from August 1992 to September 1992 
reflect the veteran was seen for complaints of pain in the 
left heel accompanied by a slight limp swelling and redness.  
A radiology report from September 1992 reflected findings 
consistent with a left heel fracture however no fracture was 
present at the time.  

A November 1992 VA examination of the left foot reflects no 
left heel deformity, all normal motions, tenderness on 
palpitation and pressing, full range of motion and good 
strength.  His gait was tentative, as he was afraid to put 
his left heel to the floor.  The veteran was assessed with 
residual pain on palpitation and weight bearing, seeming 
almost like tendonitis.  The x-rays were normal.  

A July 1993 VA outpatient treatment report reflects the 
veteran complained of chronic pain the in the left heel but 
no findings of erythmia or swelling were made. In addition 
the veteran was noted to have a full range of motion and a 
positive pedal pulse.  Status post left heel fracture was 
noted under the impression.  The x-rays showed a sclerosis 
plantar aspect of the calcaneus, noted as a previous residual 
of a previous trauma, and sclerosis the talocalcaneal area, 
noted as most likely post trauma. 

Private medical records, involving treatment from private 
physicians and an Army Hospital, from December 1992 to 
September 1994 reflect the veteran received ongoing treatment 
for chronic heel pain in the left foot.  X-rays taken in 
August 1993 reflect no fracture, dislocation or findings of 
significance on the left ankle or foot.  A June 1994 private 
medical report assessed the veteran with a spur of the left 
heel.  In an August 1994 private podiatry report the veteran 
was diagnosed with a severe calcaneal spur in the left foot, 
and exquisite pain in the left heel due to a large spur with 
a herniated medial fat pad.  Private medical reports from 
July 1994 and September 1994 reflect a full range of motion 
of the left foot with complaints of pain.  The September 1994 
report also noted muscle strength without pain except in the 
lateral left ankle and a very pronated gait.  The x-rays 
showed a small left heel spur and the veteran was assessed 
with plantar fasciitis and ankle impingement secondary to 
severe second degree pronation.  

In a private medical report from the National Naval Medical 
Center in Bethesda received in September 1994, the physician 
noted the veteran's flat feet with severe pronation caused 
chronic strain of plantar fascia and also caused ankle 
impingement syndrome.  The x-rays showed small bilateral 
inferior calcaneal heel spurs, normal ankle views, mild 
anterior and posterior spurring of the tibial-talo joint and 
dorsal spurring of the bilateral first metatarsophalangeal 
joints (MPJ).  He diagnosed the veteran with plantar 
fasciitis of the left heel, impingement syndrome of the left 
ankle, and pronated feet from pes planus, based on a review 
of the record, including medical reports from July 1992 
through December 1993.

The veteran has also submitted documentation from Army 
Medical Evaluation Board Proceedings in December 1993 which 
listed a diagnosis of chronic left heel pain originating in 
1992.  In October 1994, Physical Evaluation Board proceedings 
noted the veteran's disability of chronic left heel pain and 
recommended a 10 percent evaluation.  

In a June 1995 VA examination of the feet the veteran 
reported wearing orthotics and complained of pain at the 
region of plantar surface of calcaneus.  No deformity of the 
left heel was found and no other abnormalities were detected.  
A finding of pes planus was noted (worse in the left foot 
than the right).  He was diagnosed with plantar fasciitis of 
the left foot and a pes planus deformity.

An October 1998 VA examination report reflected findings of 
degenerative joint disease of the left foot and bilateral pes 
planus.  The examiner noted decreased arches and difficulty 
walking on tiptoes and heels.  Foot adduction of the left was 
0 to 30 degrees and abduction of the left foot was 0-60 
degrees.  No pain upon movement was noted, flexion was 0 to 
50 degrees and extension was 0 to 45 degrees for both feet.  

In a February 1999 hearing before the RO the veteran 
testified to working full time as an emergency medical 
technician and a fire fighter.  He also reported using 
orthotics.  In addition, the veteran reported a spur and 
malunion of the joint on his left foot and that, as a result, 
he walked carefully on his left side.  He complained of 
significant amounts of pain and was taking Ibuprophen.

The Board acknowledges the competent medical evidence of 
record which diagnosed the veteran with pronated feet due to 
pes planus, which also resulted in plantar fasciitis and 
impingement syndrome of the ankle.  However, the veteran is 
not service connected for flat feet.  38 C.F.R. § 4.14 (2007) 
(the use of manifestations not resulting from service-
connected disability is to be avoided).  

Upon review of the evidence, the Board notes the veteran has 
consistently complained of heel pain since his fracture.  
While on some occasions his range of motion was considered 
normal, findings of pain in the heel on palpation and on 
weight bearing reflect some indication of functional 
impairment.  Thus, the Board will resolve all doubt in favor 
of the veteran, and find that his complaints of heel pain 
more nearly approximate disability consistent with moderate 
foot disability.  While the Board notes a podiatrist reported 
exquisite pain due to a large calcaneal spur, no objective 
physical findings were reported, and x-rays shortly 
thereafter revealed only a small spur.  Further, the 
podiatrist's note is not consistent with the other medical 
evidence from that time frame.  Thus, it is assigned little 
probative weight.  

In sum, the preponderance of the evidence support an 
assignment of a 10 percent rating, but no higher, for 
residuals of a left foot injury, from the date of the award 
of service connection, October 1, 1992.  (The Board notes 
that the veteran had been recalled to active duty at that 
time, and any award of benefits is subject to the regulations 
governing payment of monetary benefits.)

Residuals of a left foot injury, from June 17, 1999

In an October 1999 private medical evaluation the veteran 
reported a left ankle injury in June 1999 occurred while he 
was carrying a heavy person.  The examiner reviewed the 
veteran's history, medical records from June 1999 to 
September 1999 and x-rays.  The x-ray findings of the left 
foot and ankle reflected no evidence of acute fractures or 
dislocations but there was evidence of an osteal chondral 
defect of the anterior medial aspect of the ankle, flattening 
of the talor dome and anterior osteophyte formation about the 
distal tibia.  A bone scan and MRI of the left foot 
demonstrated increased uptake about the talor dome and a left 
ganglion cyst of the anterior and talofibular ligament.  The 
veteran was treated with a cast, underwent therapy for 
strength training and had an aspiration of the ganglion cyst.  
He reported continued lateral sided pain and instability.  
The examination findings reflect a mild limp, mild tenderness 
along the lateral aspect, dorsiflexion of 0 degrees, plantar 
flexion of 35 degrees, intact anterior drawer both in neutral 
and plantar flexion, pain with supination and plantar flexion 
and the veteran could not perform a single heel raise on the 
left side secondary to the pain.  The examiner noted an 
impression of left lateral ankle sprain with likely ganglion 
cyst formation and osteo chondral defect of talo dome.  The 
examiner then opined that the current orthopedic complaints 
are causally related to the veteran's work related ankle 
injury.  The veteran was put on limited duty status at work.

In November 1999, private medical records report the veteran 
underwent an arthroscopy in October 1999.  A physical 
examination revealed a dorsiflexion of 10 degrees, a plantar 
flexion of 20 degrees, well-healed wounds, and tenderness 
over the incision sites, an antalgic gait and the ability to 
weight bear without assistance of devices.  The physician 
recommended therapy as well as working in a sedentary type 
position at work where he should walk no longer than 5 
minutes.

A February 2000 VA examination report reflected complaints of 
pain in the left ankle and that the left ankle gave out and 
sprained a lot.  The veteran also reported a history of 
surgery on the left ankle for a ganglion cyst and a diagnosis 
of malunion of the ankle.  The physical examination revealed 
a normal dorsalis pedis and posterior pulse in both feet.  An 
examination of the foot was unremarkable.  The examination of 
the ankle revealed pain in the lateral and anterior 
compartments of the left ankle, pain on palpitation of the 
anterior talofibular and calcaneal fibula ligament, scars on 
dorsal aspect of ankle and pain on the medial aspect but is 
most pain originating laterally around the ligaments.  In 
addition, the veteran displayed a restricted range of motion 
with a dorsiflexion of 0 degrees and a plantar flexion of 0 
to 40 degrees.  The x-rays reflect no evidence of a fracture 
in the left heel, narrowing of the ankle joint with arthritis 
and evidence of exostosis on the medial aspect of the talus.  
The examiner diagnosed the veteran with osteoarthritis of the 
left ankle and opined that the pain, difficulty and 
instability of the left ankle was most likely due to the 
injury in service which had put a strain on the ankle joint 
causing arthritic changes.

A March 2001 VA opinion, based on the February 2000 and June 
1995 VA examination reports and the medical evaluation in 
October 1999, stated the left foot injury in service was the 
source of pain and instability and the reinjury of the left 
ankle in 1999 further aggravated the left ankle.

Private records from October 2001 through February 2005 
reflect the veteran received ongoing treatment for his left 
ankle condition.  In a July 2004 letter, a private physician 
noted the veteran's condition was progressively worse over 
the last 6 to 12 months with further degenerative changes.  
The physician also noted a good range of motion of the left 
ankle and the veteran could toe stance with inverting his 
hind foot.  He had somewhat swollen left ankle and some 
diffuse tenderness anteriorly.  An undated private orthopedic 
history and physical (later reported by the veteran to be 
from October 2004) noted veteran was on disability retirement 
from work.  The private physician also advised not working at 
this time.  Examination of the left ankle reveals swelling, 
diffuse tenderness anteriorly (especially medially) and 
inversion and eversion of the left foot.  An MRI reflects 
degenerative changes in the ankle joint and findings 
consistent with a chronic osteochondral injury.  The veteran 
underwent a left ankle arthroscopy in January 2005.  In a 
February 2005 letter from the private physician to the 
insurance company, the veteran was status-post left ankle 
arthroscopy with a chondral defect of the talus and a 
decreased sensation in the toes.  The physician further 
reported the veteran was using crutches and began weight 
bearing as tolerated.

The Board acknowledges that the veteran an April 1, 2005 
rating decision appears to have awarded a temporary rating of 
100 effective January 17, 2005 due to his 
left ankle arthroscopy after which, he was returned to his 20 
percent disability rating on April 1, 2005.  38 C.F.R. § 
4.30.  The veteran was then assigned a higher evaluation, 
effective September 27, 2006.  

For the period in which the veteran was assigned a 20 percent 
evaluation, excluding the time period in which the veteran 
was assigned a 100 percent disability rating, the findings 
reflect the residuals of a left foot injury were moderately 
severe.  The competent medical evidence of record 
demonstrates a left ankle injury occurred in June 1999, 
characterized by pain and instability.  The evidence of 
record following the first reported arthroscopy in October 
1999 reflects pain, swollen ankle, a restricted range of 
motion, degenerative changes, instability and the ability to 
bear weight in the left ankle, reflecting a moderately severe 
injury.  The evidence of record following the January 2005 
arthroscopy includes the February 2005 letter noting the 
veteran was using crutches and was beginning to bear weight, 
however, the veteran was assigned a 100 disability rating 
during this time.  No further medical evidence was submitted, 
prior to the September 2006 VA examination reports.  Based 
upon the findings for the period from June 17, 1999 to 
September 27, 2006, the preponderance of the evidence does 
not support an evaluation higher than 20 percent for 
residuals of a left foot injury.  

Residuals of a left foot injury, from September 27, 2006 and 
residual scars on the left ankle associated with residuals of 
left foot injury, from September 28, 2006

The veteran's service-connected residuals of a left foot 
injury was evaluated as 30 percent disabling, effective 
September 27, 2006, under Diagnostic Code 5283, while the 
residual scars on the left ankle associated with residuals of 
left foot injury were granted a separate service connected 
rating of 10 percent, effective September 28, 2006.  When 
combined, his disabilities involving the left foot are 40 
percent disabling.  See 38 C.F.R. § 4.25 (2007).  VA 
regulations provide that "[t]he combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  38 C.F.R. § 4.68 (2007).  Thus, the veteran is 
receiving the maximum combined evaluation for his left foot 
allowable by law.

The Board notes that additional medical evidence was received 
in 2008 reflects that the veteran is recommended to receive a 
dynamic control orthotic.  It was noted that the veteran 
decreased range of motion, a significant limp and severe 
pronation.  As noted previously, the veteran's pronation is a 
result of flat feet, which is not a service-connected 
condition.  In any event, neither the VA examination in 2006 
nor the podiatry note from 2008 reflects loss of use of the 
foot.  The veteran is still able to walk and to move his 
foot.  

The Board also notes the veteran's representative has argued 
for extra schedular evaluation.  However, the veteran has not 
been repeatedly hospitalized for the disorder, and the 
evaluation assigned to his foot reflects disability 
consistent with someone who has had their foot amputated or 
has complete loss of use.  Thus, the 40 percent evaluation 
adequately addresses the impairment related to his service-
connected foot injury.  Moreover, since the schedular 
criteria provide for a maximum 40 percent disability for the 
amputation of a leg below the knee, including amputation of 
the foot, a combined evaluation in excess of 40 percent for 
the veteran's residuals of a left foot injury and residual 
scars on the left ankle associated with residuals of left 
foot injury may not be granted under any regulatory 
provision.  As such, the preponderance of the evidence is 
against this portion of the veteran's claim and an increased 
rating for either residuals of a left foot injury or residual 
scars on the left ankle associated with residuals of left 
foot injury, is not warranted.






	(CONTINUED ON NEXT PAGE)





ORDER

1.  An initial evaluation of 10 percent for residuals of a 
left foot injury from October 1, 1992, is granted, subject to 
the regulations applicable to the payment of monetary 
benefits.

2.  An evaluation in excess of 20 percent for residuals of a 
left foot injury, from June 17, 1999, is denied.

3.  An evaluation in excess of 30 percent for residuals of a 
left foot injury, from September 27, 2006, is denied.

4.  An evaluation in excess of 10 percent for residual scars 
on the left ankle associated with residuals of left foot 
injury, from September 28, 2006, is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


